Citation Nr: 0305250	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of trauma, right ring finger, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.








ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the RO.  

In January 1998 and again May 1999, the Board remanded this 
matter for additional development of the record.  

The veteran apparently is claiming that he has additional 
disability manifested by diffuse idiopathic skeletal 
hyperostosis (DISH) syndrome and right wrist impairment; 
however, service connection for these conditions has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant identified evidence necessary for an 
equitable disposition of the veteran's claim for increase has 
been obtained.  

2.  The service-connected postoperative right ring finger and 
hand scarring is noted to be painful on examination; a 
related compensable functional loss is not shown.  

3.  The service-connected disability is shown to be 
productive of a functional loss due to pain that more nearly 
approximates that of extremely unfavorable ankylosis of the 
right ring finger.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected right ring finger 
disability manifested by a scarring are not met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118 including Diagnostic Codes 7803, 7804, 7805 (2002).  

2.  The criteria for the assignment of a separate rating of 
20 percent for the service-connected right ring finger 
disability manifested by functional limitation due to pain 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a including Diagnostic Codes 
5155, 5227 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran is service-connected for the postoperative 
residuals of an injury to the right ring finger.  Because the 
veteran has had three post-service operations, a historical 
review of the procedures and post-operative residuals is 
helpful for clarity of the issues on appeal.  

A careful review of the veteran's service medical records 
shows that he was seen in July 1973, after injuring the small 
finger of his right hand in a bunk bed the previous evening.  
His finger was splinted.  The service medical records next 
show that he seen in August 1973.  It was noted that an x-ray 
study of the right ring finger revealed no fracture.  

Approximately 2 weeks later, the veteran was again seen, with 
reports of twisting a finger back after wrestling with a 
friend.  On physical examination, it was noted that the 
veteran could not flex the tip of the right ring finger.  
Sensory examination was reportedly normal.  The reports of x-
ray examinations revealed calcification of the right ring and 
little fingers.  The impressions included those of damage to 
the flexor digitorum profundus to the right ring finger.  

In September 1973, an orthopedic consultation revealed that 
the veteran had adhesions of the right ring finger and was 
given a profile for the right upper extremity.  In December 
1973, numbness and decreased grip on the right was noted.  
The range of motion of the right DIP was passively within 
normal limits.  The veteran's separation examination, dated 
in October 1974, noted that he had no movement of the right 
ring finger on the tip and could not flex it.  

A VA hospital summary record shows that exploration of the 
right hand with placement of a silastic rod in the right ring 
finger procedure was performed in January 1975.  That record 
reveals that the veteran caught and twisted his right ring 
finger in his bunk bed, causing severe pain.  An examination 
showed that the veteran was unable to flex the DIP joint 
actively.  The diagnosis was that of isolated rupture of 
profundus tendon, right ring finger.  

Service connection was established for the residuals of 
trauma to the right ring finger, in a July 1975 rating 
decision.  Initially, a no percent evaluation was assigned 
under Diagnostic Code 5227 that contemplates finger 
ankylosis, such as the veteran's fourth digit.  

A non-VA record reveals that this silastic road was replaced 
with a free tendon graft in May 1975.  Temporary total 
evaluations for convalescence were established, effective 
from January and July 1975.  

The report of a VA orthopedic examination, dated in November 
1975, reveals that the extensor digiti quinti tendon from the 
right hand little finger was used as the tendon graft that 
was performed in July 1975 procedure.  

The examiner noted that the veteran's condition was the same 
as it had been prior to the procedure and that the silastic 
rod was removed.  On examination, there was a 6 inch scar 
that was nontender and nonadherent.  All ranges of motion of 
the right hand were described as normal and strong, except 
for flexion at the DIP joint of the right ring finger.  

The VA examiner noted, however, that there was excellent and 
strong extension at the DIP joint and a full range of passive 
flexion.  Neurological status was normal.  The diagnosis was 
that of now complete rupture of the flexor profundus tendon 
of the right ring finger with loss of active flexion at the 
[DIP] joint.  The examiner also found that, in spite of the 
operation, the veteran's condition remained essentially 
unchanged from the pre-operation status.  

A non-VA record dated in March 1976 reveals that the veteran 
was right-hand dominant and that his proximal phalangeal 
joint flexion was also limited to 90 degrees.  The veteran's 
physician reviewed the veteran's surgical procedures and 
found that the veteran has lost perhaps 25 percent of the 
function of his right ring finger.  

A March 1976 rating action reveals that the veteran received 
another temporary total evaluation under paragraph 30, 
effective in July 1975; a 10 percent evaluation under 
Diagnostic Code 5227, effective in October 1975; and a no 
percent evaluation, effective in June 1976.  

An August 1976 VA orthopedic evaluation reveals that the 
veteran's scar was not tender to touch or palpation, but that 
the veteran complained of having pain in the scar area when 
he firmly clenched his right hand.  The distal phalanx of the 
right ring finger was in extension.  There was no active 
flexion.  Sensation was normal throughout the right hand, [as 
was] movement and strength of the right ring finger, 
metacarpophalangeal and proximal interphalangeal joints.  

The VA examiner noted that the veteran continued to have 
complete inability to flex the right finger at the DIP joint, 
and diagnosed complete rupture of the right ring finger 
flexor profundus tendon, repeatedly surgically treated, with 
extensive, symptomatic scar along the palm of the right hand 
and flexor surface of the ring finger.  

As a result of this examination, the veteran's evaluation was 
changed to a 10 percent evaluation under Diagnostic Code 7804 
for the post-operative residuals of trauma to the right ring 
finger, with a symptomatic scar.  

An August 1982 rating action reveals that the veteran's award 
was suspended for failure to report to a required VA 
examination.  

A May 1983 VA orthopedic examination reveals that the veteran 
was mostly left handed.  The examiner noted that the right 
hand manifested a zigzag, liner, 5 inch long, completely 
healed surgical scar, which occasionally became symptomatic 
after heavier use of the right hand.  The examiner found zero 
active flexion at the DIP joint and noted that the veteran's 
condition continued to be static and that no improvement 
would occur.  

In February 1988, VA records next reveal that release of 
adhesions and flexor tendon pulley repair of the right ring 
finger was performed at that time.  It was noted that the 
veteran now complained of pain of the head of the right 
finger metacarpal when attempting to use tools.  

The examination revealed a well-healed surgical scar on the 
right palm and ring finger and that the veteran was 
neurovascularly intact.  The range of motion of the DIP joint 
was described as floppy.  There was good, active motion of 
the MP and PIP joints.  It was noted that the veteran's 
previous graft was intact.  

On post-operative examination, an active range of motion was 
noted, although the examiner found that this was limited on 
the veteran's part.  He was discharged with a prescription of 
Tylenol #3, for pain.  

A July 1988 rating action shows that a temporary total 
evaluation was again established for convalescence, effective 
in February 1988.  A 10 percent evaluation was next assigned 
under Diagnostic Code 7804.  

A February 1989 VA orthopedic evaluation reveals that the 
veteran's 8 inch irregular scar was completely healed and 
caused no adherence or restriction.  There was no evidence 
inflammatory reaction or local tenderness.  

In addition to absent flexion of the distal phalanx of the 
right ring finger, it was fixed at 20 degrees of flexion.  
The PIP joint was noted to flex to 90 degrees  from full 
extension.  There was a loss of 20 degrees of flexion at the 
metacarpophalangeal joint of the ring finger, but full 
extension.  Weakness was noted to occur only when there was 
pain in the finger, as a consequence of use.  

The diagnosis was that of residuals of an old rupture of the 
right deep flexor tendon and subsequent surgery with loss of 
motion and stress symptoms, severely limiting the use of the 
right dominant hand.  However, there is no actual involvement 
or weakness of the right hand other than the ring finger.  

A May 1989 rating decision continued the 10 percent 
evaluation.  

A June 1991 VA examination report reveals that the veteran's 
extensive scarring, approximately 2 inches from the crease of 
the wrist to the distal phalanx of the right ring finger, was 
extremely painful and flexion of the wrist was limited as 
follows:  His flexion and extension were to 45 degrees and 
his flexion of the entire right ring finger was interfered 
with.  

The examiner noted that an x-ray examination was ordered to 
rule out arthritis, and that it was felt that the veteran 
would always have trouble with the painful scar which could 
best be described as causalgia.  

In November 1993, the veteran submitted the current claim for 
an increase in his 10 percent evaluation.  The veteran stated 
that he worked as a mechanic and had difficulty holding and 
using tools due to the right hand and wrist pain he was 
manifesting.  

In March 1994, the RO sent the veteran a letter requesting 
additional information on treatment dates and locations for 
his service-connected right ring finger condition.  The RO 
also informed the veteran that he was not service connected 
for a right wrist condition and that, if he wished to claim 
this condition, he would need to submit evidence showing 
service incurrence or aggravation and treatment since 
service.  The RO also informed the veteran of the 
ramifications of the failure to submit such evidence.  

A June 1994 VA radiographic report shows that the examiner 
concluded that the veteran's films were consistent in 
appearance with DISH [diffuse idiopathic skeletal 
hyperostosis].  

A January 1995 VA treatment record shows that the veteran 
complained of having a 2 year history of back pain.  The 
assessment was that of ankylosis spondylitis versus DISH.  

A May 1995 VA treatment record reveals that the veteran had 
upper back pain with bilateral upper extremity numbness and 
numbness of the bilateral 4th and 5th finger.  He was to 
return to the clinic in 2 weeks.  

In June 1995, it was reported that the veteran was suffering 
from DISH syndrome, which was a rheumatologic condition.  The 
pain and numbness in the bilateral 4th and 5th fingers was 
noted, and Tinel's sign was noted to be positive in the left 
elbow.  

Although a July 1995 letter from the veteran's representative 
shows that argument was submitted on another issue, a careful 
review of the claims folder does not show that the veteran 
responded to the RO's notice.  

Nonetheless, the RO requested an additional VA examination, 
and asked that the VA examiner comment on any right hand 
residuals, as a result of the veteran's post-operative 
residuals of his right ring finger disability.  The veteran 
was initially unable to report to the scheduled examinations.  

Additional VA records, dated in 1995, reveal that the veteran 
had DISH syndrome, which was a rheumatoid condition of the 
thoracic spine causing pain and limited mobility.  

In June 1995, physical therapy and a TENS unit was 
prescribed.  Based on abnormal results of nerve conduction 
studies of the veteran's left upper extremity, further EMG 
testing was strongly recommended in order to interpret the 
results, but it was noted that the veteran "categorically 
refused."  

The August 1995 VA physical therapy evaluation reports reveal 
that the veteran had decreased sensation in the left ring 
finger to light touch, and also in the right, although left 
[decreased sensation] was greater than the right.  Also in 
August 1995, the veteran was seen with complaints of having 
neck pain with radiation into the left hand.  Tylenol #3 was 
prescribed.  

In February 1996, the veteran was afforded a VA examination.  
The examiner noted that the veteran wrote with his left hand, 
but did all other skills with his right hand.  There was full 
range of motion of the right wrist.  In addition to the loss 
of flexion ability in the DIP joint of the ring finger, there 
was now diminished sensation of the little and ring fingers 
of the right hand.  The other fingers were noted to 
approximate the palm satisfactorily.  The hypesthesia was 
confined to the palmar aspect of the ring and little fingers.  

In conclusion the VA examiner noted that the now permanent 
hypesthesia involving the right ring and little fingers, as 
well as the loss of flexion ability in the DIP joint of the 
right ring finger, impaired the veteran's grip.  

As noted hereinabove, the Board remanded this matter for 
additional development in January 1998.  At that time, the RO 
was directed to schedule the veteran for a VA orthopedic 
examination to determine the current severity of the service- 
connected residuals of the right ring finger injury.  

Subsequent to the Remand, the veteran was afforded a VA 
examination in July 1998 when he presented with complaints of 
having numbness in his entire right hand, including the 
fingers, and forearm.  He also noted a continuous tingling 
feeling in his fingers.  

The examination revealed a long scar over the volar aspect of 
the right hand over the palm, extending 23 centimeters from 
the distal interphalangeal joint (of the right ring finger) 
proximal to the wrist crease, slightly tender to palpation.  
Although Tinel's sign was negative, it was noted to cause the 
veteran some discomfort with percussion at the wrist.  He 
also experienced discomfort with percussion on the forearm 
and over the ulnar aspect of the elbow.  His handgrip was 
registered to be 3/5.  The examination further revealed a 
long glove hypesthesia of the right upper extremity, distal 
to the elbow.  

The veteran's range of motion of the metacarpophalangeal 
joints of the fingers of the right hand was also noted to be 
normal, with flexion to 90 degrees, and proximal 
interphalangeal joint motion was described as being equal 
throughout the fingers.  The distal interphalangeal joint of 
the right ring finger; however, was ankylosed at 0 degrees.  

The examining physician prefaced the conclusion of his report 
by stating that it was difficult to assess symptoms of long 
glove hypesthesia due to its failure to follow a neural or 
dermatome pattern.  He noted that it was possible that the 
veteran might have had some cicatrix buildup about the ulnar 
and medial nerve, but that such condition would not affect 
the radial nerve which provided sensation to the dorsum of 
the hand and forearm, where the veteran experienced just as 
much loss of sensation as he was to the volar aspects.  

Consequently, the examining physician opined that it was 
difficult to assess the veteran's symptoms with any 
anatomical affectation.  As a result, he diagnosed the 
veteran's condition as that of status post tendon graft of 
the flexor digitorum profundus tendon to the right ring 
finger, unsuccessful, with no identifying anatomical basis 
for the veteran's symptomatology.  

A VA telephone call note, dated in July 1999, reveals that 
the veteran requested a renewal of a Tylenol #3 prescription 
and reported that he needed them once in a while for chronic 
back pain.  

In August 1999, multiple views of the veteran's right 
shoulder, humerus, elbow, forearm and wrist revealed that the 
soft tissue and osseous structures were normal.  There were 
no degenerative changes, fractures or destructive lesions.  
There was no soft tissue calcification.  There was no joint 
effusion of the elbow.  

In September 1999, a VA record shows that the veteran 
reported that he was having bilateral upper extremity pain, 
from his biceps to his fingers, for the last several months.  
A separate VA physical therapy record evaluation, dated in 
September 1999, reveals that the veteran had a sprain of the 
right shoulder, and that x-ray examination of the right upper 
extremity was reportedly negative.  

The veteran was afforded another VA examination in January 
2000 in order to ascertain the severity of the service-
connected disability.  The veteran reported to the examiner 
that he jumped off the back of a truck in 1973 and fell on 
his outstretched hand.  He stated that he was seen 
immediately when x-ray studies were taken, and although he 
was told nothing was wrong, he still had pain after 30 days.  
The veteran recalled that he had numbness in the ring finger 
and little finger of his right hand and that there was pain 
in the right wrist.  It was reportedly at this time that the 
veteran had torn a flexor tendon in his right hand.  

The examiner noted that the veteran had multiple operations, 
in an attempt to repair the tendon, but they were 
unsuccessful.  It was noted that the veteran then developed 
progressive neuropathy of the ulnar nerve of the lateral 
portion of the ring finger and the little finger of the right 
hand.  The examiner noted that an ulnar nerve transposition 
was attempted, but it too was unsuccessful and that the 
veteran continued to have ulnar neuropathy of the right hand.  
The examiner also noted that the veteran complained of right 
wrist problems.  

The veteran was able to approximate the thumb to the fingers 
of both hands.  With respect to the right hand, the veteran 
was only able to approximate the index finger to within 2 
centimeters of the median transverse fold, the middle finger 
to within 2.5 centimeters, and the ring finger to within 4.5 
centimeters.  The veteran was able to approximate the median 
transverse fold with his right little finger.  

The veteran's strength was evaluated with a dynamometer.  The 
left hand showed hand strength of 41 kilograms, the right 
showed 16.5.  The veteran also complained of having right 
elbow problems associated with the right hand.  The examiner 
found range of motion of 130 degrees of flexion (140 on the 
left), extension to zero, and 85 degrees of supination as 
well as pronation, both right and left.  The examiner also 
noted the above-mentioned scar and found it to have no 
significant swelling.  

The veteran reported taking Tylenol with Codeine for pain, 3 
to 4 pills a day because of the constant pain.  There was an 
eight inch scar over the right palmar area, and numerous 
small scars.  

The examiner specifically addressed the Board's question 
relating to the veteran's service-connected disability, 
stating:

"It [was] certainly evident that the 
veteran ha[d] increased pain, especially 
of the ring finger of the right hand, and 
especially with its restricted motion 
which appear[ed] attributable to his 
service-connected injury.  There [did] 
not appear to be any functional ability 
loss with the exception of the PIP joint 
of the ring finger of the right hand."

The examiner also noted that right hand and wrist x-ray 
studies were ordered, and that pain increased with attempted 
movement of the veteran's right hand, but that motion was 
extremely limited secondary to pain.  

The radiographic reports dated in January 2000 revealed that 
the multiple views of the veteran's right hand and right 
wrist demonstrated no evidence of any definite bone or joint 
injury or disease.  The impressions were that of normal right 
hand and right wrist.  

In October 2000, a VA record reveals that the veteran was 
taking Tylenol #3 for chronic back pain.  A January 2001 VA 
record, also shows that the veteran was using Tylenol #3 for 
his back pain.  


II.  Analysis

The veteran contends that an increased evaluation for his 
service-connected postoperative residuals of trauma to the 
right ring finger is warranted.  Specifically, at the January 
2000 VA examination for his right hand, he contended that he 
took Tylenol 3 for the pain.  Additionally, in his original 
November 1993 claim, he asserted that he was having 
difficulties with pain and grip in his right hand that were 
due to his service-connected condition.  

A careful review of the veteran's claims files shows that he 
has a number of conditions and symptoms impacting his upper 
extremities.  However, the Board must point out that the 
veteran is currently service connected only for the 
postoperative residuals of trauma to the right ring finger.  
The veteran currently is assigned a 10 percent rating for the 
service-connected disability under the provision of 
Diagnostic Code 7804.  

That is, in summary, the veteran ruptured a tendon in 
service, which impaired the flexion of the DIP joint of his 
right ring finger.  An exploration and a Silastic rod implant 
were performed in January 1975.  In July 1975, a tendon graft 
procedure was performed.  In February 1988, a third procedure 
was performed for release of adhesions and repair of the 
flexor tendon pulley repair of the right ring finger. 

In June 1995, bilateral upper extremity numbness, including 
numbness of the 4th and 5th fingers was noted, and DISH 
syndrome was assessed.  The veteran refused specialized VA 
examinations in August 1995.  Decreased sensation in the 
fingers was noted on physical therapy for the veteran's DISH 
syndrome.  

Significantly, the veteran's numerous neurological complaints 
and symptoms were noted on VA examination in July 1998.  In 
conclusion, the examiner diagnosed only "status post tendon 
graft of the flexor digitorum profundus tendon to the right 
ring finger, unsuccessful, with no identifying anatomical 
basis for the veteran's symptomatology."  

Thus, the veteran's complaints of numbness and decreased 
sensation that have been assessed in conjunction with the 
veteran's DISH syndrome, as well as any impairment in wrist 
function due to any ulnar neuropathy, are not for 
consideration in the instant case and are referred to the RO 
for appropriate action.   

The Board also determines that the evidence is against the 
assertions that the veteran's service-connected right ring 
finger disability is productive of pain of such a severity 
that he has been prescribed Tylenol 3 for pain management.  
Although the veteran was prescribed Tylenol 3 immediately 
after his February 1988 right hand procedure, the evidence 
also reveals that he either requested, or was prescribed 
Tylenol 3, on four subsequent occasions in August 1995, July 
1999, October 2000, and in January 2001.  VA records disclose 
that the reason provided was that of back pain.  The veteran 
also requested Codeine in January 2002, for back pain.  
Hence, the Board finds that the veteran's service-connected 
right ring finger disability is not shown to be productive of 
pain of such severity that requires medication for pain 
management.  

After a review of the record in its entirety, the Board finds 
in this case that the veteran currently manifests 
postoperative residuals of trauma to the right ring finger to 
include:  (1) a painful scar of the right ring finger and 
hand and (2) a right ring finger disability that is 
manifested by some functional loss including a component due 
to pain.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Additionally, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this instance, the Board has considered whether another 
rating code is "more appropriate" than the one used by the 
RO, see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Upon 
review of the pertinent clinical evidence of record, the 
Board finds that the service-connected postoperative residual 
scarring is most appropriately evaluated under the criteria 
for the evaluation of skin conditions, found at 38 C.F.R. 
§ 4.118, specifically, Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.   

The Board notes that the rating schedule relating to 
disabilities of the skin was recently modified, effective 
August 30, 2002.  Specifically, in addition to Diagnostic 
Code 7805, which remains unchanged, the new criteria provide 
for a 10 percent evaluation for superficial scars (other than 
head, face, or neck scars), that do not cause limited motion, 
but have an area or areas of 144 square inches (929 sq. cm.) 
or greater (Diagnostic Code 7802); or for superficial, but 
unstable scars (Diagnostic Code 7803) (noting that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar); or for a superficial 
scar that is painful on examination (Diagnostic Code 7804).   

However, the Board has considered both the new and the old 
governing criteria and finds that there has been no 
substantive change in that law that would affect the 
veteran's claim in the instant case.  See VAOPGCPREC 3-2000 
(April 10, 2000).  

Accordingly, given the evidence of record, the Board finds 
that a basis of the assignment of a rating higher than 10 
percent for the postoperative residual scar due to the 
veteran's service-connected right ring finger disability is 
note presented in this case.  (See NOTE to Diagnostic Code 
7804, which provides that the 10 percent evaluation will be 
assigned even when the rating exceeds the amputation value 
for the limited involvement.  38 C.F.R. § 4.118.)  It is 
pertinent to note in this regard that a related functional 
loss has not been demonstrated by the medical evidence.  

Next, the Board turns to the question of the evaluation of 
the impairment of function of the veteran's right ring 
finger.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(evaluations for distinct disabilities resulting from same 
injury could be combined so long as symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of other condition).  

The veteran recently explained that, although he writes with 
his left hand, his right hand is his dominant hand for all 
other tasks.  Thus, the Board finds that his service-
connected impairment is rated as impairment of a major 
extremity.  38 C.F.R. § 4.69.  

Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of median transverse fold 
of the palm.  The ratings for codes 5220 through 5223 apply 
to favorable ankylosis or limited motion permitting flexion 
of the tips to within 2 inches (5.1 cms.) of the transverse 
fold of the palm.  Limitation of motion of less than 1 inch 
(2.5 cms.) in either direction is not considered disabling.  

Ankylosis of individual fingers is governed by Diagnostic 
Codes 5224 through 5227.  The rating for finger ankylosis 
(favorable or unfavorable) of the ring finger is governed by 
Diagnostic Code 5227.  A note following this section provides 
that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  

Amputation of the ring finger is governed by Diagnostic Code 
5155, which provides that amputation with metatarsal 
resection is evaluated as 20 percent disabling.  

A careful review of the record shows that the veteran has a 
recently recorded limitation of motion manifested by being 
able to bring his right ring finger to 4.8 centimeters of the 
palm; however, he may be evaluated as though he has 
additional functional loss for the entire ring finger, given 
his complaints of pain, that more nearly approximates that of 
extremely unfavorable ankylosis for that digit.  

Given the nature of this impairment, the Board finds that it 
may be appropriately rated as equivalent to amputation of the 
right ring finger under the provisions of Diagnostic Code 
5155.  

Thus, the Board finds that a separate rating of 20 percent 
under Diagnostic Code 5155 is warranted for the service-
connected right ring finger disability.  Esteban, 6 Vet. App. 
at 259.  

The Board also notes that there have been changes to the 
regulations governing ankylosis and limitation of motion of 
the digits of the hands, 38 C.F.R. § 4.71a, Diagnostic Code 
5216-5230, effective August 26, 2002.  The Board has again 
considered both the new and the old governing criteria and 
finds that there has been no substantive change in that law 
that would affect the veteran's claim in the instant case.  
See VAOPGCPREC 3-2000 (April 10, 2000).  

The veteran's complaints of pain on motion and functional 
loss are compensated by the assignment of the 20 percent 
rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A higher rating is not 
warranted.  

Although the veteran apparently has additional disorders 
productive of some wrist impairment and some nerve damage, he 
refused specialized studies that would have shed light on his 
condition, and no further information is available about 
these disabilities.  As noted hereinabove, service connection 
for any related right wrist condition is referred to the RO 
for appropriate action.  

Lastly, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  In pertinent part, it includes an enhanced duty 
on the part of VA to notify a claimant of the evidence needed 
to substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  

VCAA is applicable to all claims filed on or after the date 
of its enactment, or filed before the date of enactment and 
not final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2099 (2000); 38 
U.S.C.A. § 5107, Historical and Statutory Notes (Effective 
and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The veteran has been afforded multiple VA compensation and 
pension examinations.  His service medical records, VA 
treatment reports and other evidence have been associated 
with the claims folder.  

The RO sent the veteran a VCAA development letter.  The 
veteran responded, in December 2001, that he had nothing 
further to submit, as all of his treatment was at a VA 
facility.  No further outstanding evidence is noted.  

Thus, the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or shouldhave information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the February 2002 Supplemental Statement of 
Case, and fully assisted him to the best of VA's ability.  

Therefore, the Board determines that no further action on 
this question is necessary under the facts and circumstances 
of the instant case.  



ORDER

An increased rating higher than 10 percent for the service-
connected right ring finger disability manifested by a 
painful scar is denied.  

A separate rating of 20 percent for the service-connected 
right ring finger disability manifested by functional 
limitation due to pain is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

